UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7729


GARY EYE,

                    Petitioner - Appellant,

             v.

WARDEN J. C. STREEVAL,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:20-cv-00272-MFU-JCH)


Submitted: April 26, 2022                                         Decided: April 29, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Eye, Appellant Pro Se. Laura Day Taylor, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Eye, a federal prisoner, appeals the district court’s order dismissing without

prejudice for lack of jurisdiction his 28 U.S.C. § 2241 petition, in which he sought to

challenge his convictions and sentence by way of the savings clause in 28 U.S.C. § 2255,

and the order denying his Fed. R. Civ. P. 59(e) motion. Pursuant to § 2255(e), a prisoner

may challenge his convictions and sentence in a traditional writ of habeas corpus under

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention. Here, the district court correctly determined that Eye may not challenge the

validity of his convictions and sentence through a § 2241 petition, as the conduct for which

he was convicted remains criminal, In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), and

he failed to identify a retroactive change in the substantive law affecting his sentence,

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Accordingly, we affirm for

the reasons stated by the district court. Eye v. Streeval, No. 7:20-cv-00272-MFU-JCH

(W.D. Va. Aug. 5, 2021; filed Dec. 8, 2021, and entered Dec. 9, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2